Citation Nr: 0840051	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  03-23 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for chronic fatigue, 
joint and muscle pain, lack of concentration, memory loss, 
loss of vocabulary, and insomnia.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for asthma

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for ear infections.

9.  Entitlement to a compensable disability rating for 
prominent first metatarsal bone with pressure nodule, left 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970, from March 1991 to June 1991, and from July 
1991 to January 1992.  He had a period of active duty for 
special work from January 1995 to May 1995.  The veteran also 
had reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2008, the veteran testified before the 
undersigned via videoconference.  A transcript of the hearing 
is of record.



FINDINGS OF FACT

1.  Sleep apnea is related to active service.

2.  In September 2008, the veteran testified before the 
undersigned that he wished to withdraw all of his appeals 
with the exception of his claim of entitlement to service 
connection for sleep apnea.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for allergic rhinitis have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2008).

3.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for hyperlipidemia have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2008).

4.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for chronic fatigue, joint and muscle pain, lack of 
concentration, memory loss, loss of vocabulary, and insomnia 
have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2008).

5.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for hypertension have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2008).

6.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for asthma have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2008).

7.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for sinusitis have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2008).

8.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for ear infections have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2008).

9.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to a compensable 
disability rating for prominent first metatarsal bone with 
pressure nodule, left foot, have been met.  38 U.S.C.A. §§ 
5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the fully 
favorable decision contained herein, with the exception of 
those claims that have been withdrawn, the Board finds that 
any further discussion of the VCAA is unnecessary.




Sleep Apnea

As noted above, the veteran served on active duty from 
February 1969 to December 1970, from March 1991 to June 1991, 
and from July 1991 to January 1992.  He had a period of 
active duty for special work from January 1995 to May 1995.  
The veteran also had reserve service.

On December 30, 1991, the veteran completed a report of his 
medical history and denied any history of frequent trouble 
sleeping.  He was examined at that time for demobilization, 
and no defects or diagnoses related to sleep were noted.

A November 1994 U.S. Army Reserve record shows the veteran 
was ordered to Active Duty Special Work (ADSW).  The period 
was for 137 days, beginning on January 3, 1995.

December 1994 service records show the veteran complained of 
fatigue.  He awoke at least three times per night.  He fell 
asleep while driving in July of that year.  He complained of 
the tiredness for one year.  He had difficulty falling asleep 
and awakened frequently.  In a subsequent December 1994 
record, the veteran indicated that his fatigue started in 
1992.  He fell asleep in meetings and snored.  After 
undergoing a sleep study that month, the veteran was 
diagnosed with mild sleep apnea.

March and April 1995 service records show the veteran 
complained of insomnia and was noted to have mild sleep 
apnea.  The clinical significance of the sleep apnea was 
noted to be unclear.

In May 1995, the veteran reported a medical history of 
frequent trouble sleeping.

A February 1998 report of a private sleep study shows a 
diagnosis of moderate obstructive sleep apnea.

In his January 2001 claim, the veteran indicated that his 
sleep apnea was first diagnosed during a study in 1995.

February 2002 private medical records show the veteran was 
treated for sleep apnea.  He indicated that he was diagnosed 
in 1994.

A March 2002 Reserve document indicates that sleep apnea, 
along with other disorders, disqualified the veteran for 
retention in the U.S. Army Reserve.

In September 2003, the veteran underwent VA examination.  He 
reported having fatigue since the early 1990s.  He needed to 
nap in the middle of the day.  Following examination, the 
diagnoses included fatigue.  The examiner commented that the 
veteran's fatigue was secondary to his obstructive sleep 
apnea and sleep disturbance.

November 2006 private treatment records show the veteran 
underwent a sleep study and was diagnosed with obstructive 
sleep apnea.

In September 2008, the veteran testified before the 
undersigned.  He indicated that his symptoms began in the 
late 1970s.  His mother would say he was woken up snoring.  
She would hear him gasping.  He had been told by a bunkmate 
that he snored.  Then in 1996, his wife told him that he 
snored.  The veteran believed that he first sought treatment 
for his snoring in 1988.  He was diagnosed in 1994 with sleep 
apnea, but the time period from 1992 to 1994 was blank for 
the veteran, because he now had problems with his memory.

In a September 2008 written statement, the veteran's brother 
indicated that he snored in the past.  When he returned from 
overseas duty in December 1991, his snoring increased.  He 
also had episodes where he struggled to breathe.  He 
indicated that the veteran told him of chemicals he was 
exposed to in service.  They took trips in the 1990s, and the 
veteran snored and gasped for breath.

In a September 2008 written statement, the veteran's wife 
indicated that he had trouble sleeping since she had known 
him.  His snoring and struggling to breathe had increased.  
For the past ten to twelve years, the veteran had only been 
able to sleep up to two hours at a time.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that service medical records from all periods 
of active duty are negative for complaints of sleep 
disturbance or fatigue.  In a December 1991 report of medical 
history, completed the month before he separated from active 
duty, the veteran indicated that he had no history of 
frequent trouble sleeping.

However, the first time the veteran sought treatment for this 
disorder, in December 1994, he dated his sleep apnea to one 
year ago.  In a subsequent document dated that same month, he 
indicated that his fatigue began in 1992.  Following sleep 
studies, he was diagnosed with sleep apnea.  In September 
2003, the VA examiner attributed the veteran's fatigue to his 
sleep apnea.

The Board notes that the veteran was not specific when he 
indicated that his fatigue began in 1992.  He separated from 
active duty on January 26, 1992.  However, the Board also 
notes that the veteran's separation examination and report of 
medical history were conducted in December 1991, nearly a 
month prior to his actual separation.  The Board finds the 
veteran's statements regarding the beginning of his symptoms 
of fatigue are credible, since these statements were provided 
to a treating physician the first time the veteran sought 
such treatment.  Therefore, resolving any doubt in favor of 
the veteran, the Board finds that the veteran's statements 
establish continuity of his symptoms of fatigue at least 
since 1992.  Since the veteran did not specify when his 
fatigue began in 1992, he separated in January 1992, and his 
separation examination was performed in December 1991, the 
Board finds that his statements are credible to establish 
that his fatigue began prior to his separation in 1992.  As 
such, service connection is granted.


Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).

During his September 2008 Board hearing, the veteran 
indicated that he wished to withdraw all of his claims with 
the exception of his claim of entitlement to service 
connection for sleep apnea.

As the veteran has withdrawn these appeals, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these appeals, and they are dismissed 
without prejudice.


ORDER

Service connection for sleep apnea is granted, subject to the 
laws and regulations governing the payment of VA benefits.

The claim of entitlement to service connection for allergic 
rhinitis is dismissed without prejudice.

The claim of entitlement to service connection for 
hyperlipidemia is dismissed without prejudice.

The claim of entitlement to service connection for chronic 
fatigue, joint and muscle pain, lack of concentration, memory 
loss, loss of vocabulary, and insomnia is dismissed without 
prejudice.

The claim of entitlement to service connection for 
hypertension is dismissed without prejudice.

The claim of entitlement to service connection for asthma is 
dismissed without prejudice.

The claim of entitlement to service connection for sinusitis 
is dismissed without prejudice.

The claim of entitlement to service connection for ear 
infections is dismissed without prejudice.

The claim of entitlement to a compensable disability rating 
for prominent first metatarsal bone with pressure nodule, 
left foot, is dismissed without prejudice.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


